Motion Granted; Dismissed and Memorandum Opinion filed March 27, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00061-CR
                                   NO. 14-12-00062-CR
                                   NO. 14-12-00063-CR
                                     ____________

                           DONALD RAY BEATY, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 258th District Court
                                 Polk County, Texas
                    Trial Court Cause Nos. 21589, 21665, & 21,940


                             MEMORANDUM OPINION
       Appellant entered guilty pleas, without agreed recommendations on punishment, to
two charges of possession of methamphetamine, and a single charge of evading arrest.
The trial court sentenced appellant on December 6, 2011, to confinement in the
Institutional Division of the Texas Department of Criminal Justice for ten years in each
case, with the sentences to be served concurrently. A written request to withdraw the
notice of appeal, personally signed by appellant, has been filed with this court in each case.
See Tex. R. App. P. 42.2. Because this court has not delivered an opinion, we grant
appellant’s motions.

      Accordingly, we order the appeals dismissed. We direct the clerk of the court to
issue the mandates of the court immediately.

                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2